
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


Edwards Lifesciences Corporation
Nonemployee Directors Stock Incentive Program
Restricted Stock Units Agreement

        You have been selected to be a Participant in the Edwards Lifesciences
Corporation Nonemployee Directors Stock Incentive Program (the "Program"), as
specified below:

Participant: <First> <Last>

Date of Grant: <Grant Date>

Number of Restricted Stock Units Granted: <Granted>

Vesting Dates: The Restricted Stock Units shall vest on the date and in the
amount listed below:

Vesting Date
  Number of Units
Which Vest   Cumulative Number
of Units Which Vest   Elective Distribution
Date  



                 



                 



                 

        THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of Restricted Stock Units by Edwards Lifesciences
Corporation, a Delaware corporation (the "Company"), to the Participant named
above, pursuant to the provisions of the Program.

        The Program provides additional terms and conditions governing the
Restricted Stock Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Program, the Program's terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Program, unless
specifically set forth otherwise herein. The parties hereto agree as follows:

        1.    Restricted Stock Units.    The Participant is entitled to receive
one Share for each Restricted Stock Unit, provided the Restricted Stock Units
have not terminated.

        2.    Service to the Company.    Except as may otherwise be provided in
Sections 5 or 6, the Restricted Stock Units granted hereunder shall vest in
three (3) equal annual installments provided the Participant remains a
Nonemployee Director of the Company from the Date of Grant through (and
including) each of the separate Vesting Dates, as set forth above.

        This grant of Restricted Stock Units shall not confer any right to the
Participant (or any other Participant) to be granted Restricted Stock Units or
other Awards in the future under the Program.

        3.    Issuance of Shares.    Except as may otherwise be provided herein
and in the Program, the Shares issuable with respect to any Restricted Stock
Units that have vested shall be issued as soon as administratively feasible
following the Vesting Date applicable to such units (provided, however, that if
the Participant has made a valid election to defer the issuance of Shares under
this award to a later date, then the Shares shall be issued as soon as
administratively feasible following such later elected date). Any such issuance
of Shares shall be subject to applicable Federal and state securities laws.

        4.    Shareholder Rights.    The Participant shall not have any
shareholder rights hereunder with respect to any Shares issuable until the
Shares have been issued.

1

--------------------------------------------------------------------------------



        5.    Termination of Directorship.    

a)By Death or Disability:    In the event the service of the Participant is
terminated due to death or Disability, then the Restricted Stock Units held by
the Participant at the time of his or her death or Disability shall immediately
become fully vested.

b)Termination for Other Reasons:    In the event of the Participant's
termination of service with the Company for any reason other than death or
Disability, all Restricted Stock Units held by the Participant at the time of
service termination and still subject to vesting shall be forfeited by the
Participant to the Company.

        6.    Change in Control.    Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control of the Company prior to the
Participant's termination of service, the Restricted Stock Units shall
immediately become fully vested.

        7.    Nontransferability.    Restricted Stock Units granted pursuant to
this Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (a "Transfer"), other than by will or by the laws of
descent and distribution, except as provided in the Program.

        8.    Recapitalization.    In the event there is any change in the
Company's Shares through the declaration of stock dividends or through
recapitalization resulting in stock split-ups or through merger, consolidation,
exchange of Shares, or otherwise, the number and class of Restricted Stock Units
subject to this Agreement shall be equitably adjusted by the Committee, in the
manner determined in its sole discretion, to prevent dilution or enlargement of
rights.

        9.    Tax Withholding.    The Company shall have the power and the right
to deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant's FICA obligation), domestic or foreign, required by
law or regulation to be withheld with respect to any taxable event arising as a
result of this Agreement. The Participant may elect, subject to any procedural
rules adopted by the Committee, to satisfy the minimum withholding tax
requirement, in whole or in part, by having the Company withhold Shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
or less than such minimum withholding tax.

        10.    Beneficiary Designation.    The Participant may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Agreement is to be paid in case of
his or her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant's lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant's death shall be paid to the Participant's
estate.

        11.    Continuation of Service.    This Agreement shall not confer upon
the Participant any right to continue providing services to the Company or to be
nominated to the Board, nor shall this Agreement interfere in any way with the
Company's right to terminate the Participant's service at any time.

        12.    Miscellaneous.    

a)This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Program, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Program. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Agreement, as it may deem
advisable for regulatory compliance, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Program and this Agreement, all of which shall be binding upon the
Participant.

2

--------------------------------------------------------------------------------



b)The Board may terminate, amend or modify the Program and, the Committee may
amend this Agreement; provided, however, that no such termination, amendment, or
modification of the Program may in any material way adversely affect the
Participant's rights under this Agreement, without the express consent of the
Participant.

c)The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal, state and foreign securities law in exercising
his or her rights under this Agreement.

d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e)All obligations of the Company under the Program and this Agreement, with
respect to the Restricted Stock Units, shall to the extent legally permissible,
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

f)To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

3

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.4

